Citation Nr: 0703141	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, evaluated as 20 percent disabling from June 
24, 1998 to July 6, 1999, and as 30 percent disabling from 
September 1, 1999.

2.  Entitlement to an effective date earlier than August 27, 
2005, for the grant of a separate 10 percent disability 
rating for anterior joint laxity, left knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claims files has since been 
transferred to the RO in St. Petersburg, Florida.  

In a December 2006 letter, the Board advised the veteran that 
the Veterans Law Judge who held his September 2006 
videoconference hearing was no longer employed by the Board 
and asked him if he wanted another hearing before a different 
Veterans Law Judge prior to the Board acting on his appeal.  
In a response dated the later that month, the veteran 
indicated he did not want an additional hearing.

The case returns to the Board following remands to the RO in 
September 2004 and April 2006.  Following the September 2004 
remand, the Appeals Management Center granted the veteran 
service connection for anterior joint laxity, left knee, with 
an evaluation of 10 percent effective August 27, 2005.  

The issue of entitlement to an effective date earlier than 
August 27, 2005, for the grant of a 10 percent disability 
rating for anterior joint laxity, left knee, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  As of June 24, 1998, the medical evidence shows 
complaints of pain in the left knee with range of motion of 0 
to 120 degrees; and no evidence of nonunion of the tibia and 
fibula or malunion with marked knee disability.

2.  As of September 1, 1999, the medical evidence shows range 
of motion of 20 to 85 degrees, increasing to 10 to 100 
degrees with repetition; and no evidence of nonunion of the 
tibia and fibula or malunion with marked knee disability.      


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of a left knee injury as of June 24, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5262 (2006). 

2.  The criteria for a disability rating greater than 30 
percent for residuals of a left knee injury as of September 
1, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5262 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of a left knee injury are rated as 20 percent 
disabling from June 24, 1998 to July 6, 1999, and as 30 
percent disabling from September 1, 1999.  The disability has 
been rated under Code 5010, arthritis due to trauma, and Code 
5262, impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  
In his September 2006 Board videoconference hearing, the 
veteran testified that he believed he was entitled to a 40 
percent disability rating for this condition.  The veteran 
has also received a separate 10 percent disability rating on 
a secondary basis under Code 5257, other impairment of the 
knee (recurrent subluxation of the knee); however, the issue 
of instability will not be addressed in this decision as it 
is addressed in the issue to be remanded back to the RO.  

Code 5010 provides that the disability will be rated as 
degenerative arthritis, Code 
5003, which is evaluated based on limitation of motion of the 
affected part.  Under Code 5261, limitation of extension at 
10 degrees satisfies the criteria for a 
10 percent disability rating.  Leg extension limited to 15 
degrees is afforded a 20 percent rating.  Leg extension 
limited to 20 degrees satisfies the criteria for a 30 percent 
rating.  A higher rating of 40 percent requires leg extension 
limited to 30 degrees.  38 C.F.R. § 4.7.  

Under Code 5260, a noncompensable rating is awarded when leg 
flexion is limited to 60 degrees.  When leg flexion is 
limited to 45 degrees, a 10 percent rating is in order.  A 20 
percent evaluation is assigned for leg flexion limited to 30 
degrees.  A maximum rating of 30 percent is warranted when 
leg flexion is limited to 15 degrees.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997); see also 38 C.F.R. § 4.59 (factors for 
consideration when evaluating disability from arthritis).

A 10 percent rating under Code 5262 is assigned for malunion 
of the tibia and fibula with slight knee or ankle disability.  
See 38 C.F.R. § 4.31 (where the Schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  A 20 
percent rating is in order for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is in order for malunion of the tibia and fibula with 
marked knee or ankle disability.  The highest rating of 40 
percent is in order for nonunion of the tibia and fibula, 
with loose motion requiring a brace.  

The Board observes that there is no evidence of ankylosis 
(Code 5256), dislocated semilunar cartilage (Code 5258), 
removed semilunar cartilage (Code 5259), or acquired genu 
recurvatum (Code 5263).  See Butts, supra.

As of June 24, 1998, the veteran's residuals of his left knee 
injury do not more closely approximate the criteria for a 
rating disability greater than 20 percent.  A December 1995 
VA examination report reveals that the veteran's range of 
motion in his left knee was limited to 120 degrees flexion 
and 0 degrees extension.  There was no swelling noted, 
although there was found to be crepitus and stiffness in both 
knees, greater in the left knee than the right.  There was 
good stability in both knees, with no evidence of McMurray's 
or drawer's sign.  The veteran was diagnosed with chronic 
traumatic arthritis of the left knee.  Similarly, a May 1998 
VA progress note indicated there was no effusion or deformity 
of the left knee joint.  However, there was generalized 
tenderness and left quadriceps strength limited to 4/5.  
There was no evidence of any deficiency of the anterior 
cruciate ligament or mediolateral instability.  Review of 
private MRIs showed partial damage to the veteran's semilunar 
cartilage tear and mild arthritic changes of the left knee, 
but no other abnormalities.  The veteran  subjectively 
complained of difficulty in walking, wore a leg brace, and 
sometimes used a cane. 

As of June 24, 1998, the medical evidence shows range of 
motion was 0 to 120 degrees.  There is no evidence of 
nonunion of the tibia and fibula or malunion with marked knee 
disability.  Accordingly, the overall disability picture does 
not more closely approximate the criteria for a higher rating 
under Code 5010 or Code 5262. Id.     

Similarly, as of September 1, 1999, the veteran's residuals 
of his left knee injury do not more closely approximate the 
criteria for a rating disability greater than 30 percent.  In 
March 1999, the VA examiner noted that the veteran favored 
his left side with a gait.  The veteran was found to have a 
range of motion limited to 110 degrees flexion in his right 
knee and 100 degrees flexion in his left knee.  Left leg 
extension was found to be limited to 25 degrees, although 
normal in the right leg.  The examiner found the veteran to 
have a positive anterior drawer sign on the left (indicating 
a problem with the left anterior ligament), but a negative 
anterior drawer sign on the right and negative McMurray's 
sign bilaterally.  The veteran experienced some mild pain to 
palpation of the knee and stated that he was able to 
accomplish most activities except pushing lawn mowers, 
climbing stairs, and gardening.  

In July 1999, the veteran underwent a medial meniscectomy to 
repair the medial meniscus tear in his left knee.  In 
November 1999, the VA examiner noted that the veteran still 
uses a cane for support and limps toward his right side.  
There were no signs of abnormal weight bearing.  Range of 
motion tests found that that flexion of the left knee was 
limited to 100 degrees (with pain starting at 90) and 
extension to 0 degrees.  McMurray and drawer tests were 
moderately abnormal, indicating significant instability of 
the left knee.  X-rays showed a small effusion of the left 
knee.

On an examination conducted for VA in January 2001, the 
veteran complained of difficulty with prolonged walking or 
standing with increased left knee pain.  The veteran walked 
with a very stiff left knee in a locked position.  There was 
some swelling of the left knee, but the examiner commented 
that there was no increased heat or redness, no effusion and 
no weakness in the left knee.  Motion of the knee was 
described as normal and x-rays were reported to show only 
mild degenerative changes.  

In August 2005, the VA examiner found no erythema, redness or 
effusion.  Only minimal anterior joint laxity was noted, with 
no evidence of posterior, medial, or lateral joint laxity.  
Quadriceps, hamstring, plantar flexion, and dorsiflexion 
strength was found to be 4/5.  Range of motion findings 
showed extension of the left knee flexion limited to 85 
degrees (passively to 110 degrees) and extension limited to 
20 degrees (passively to 0 degrees).  The examiner noted that 
the veteran's range of motion increased upon repetitive 
flexion and extension, reaching active flexion to 100 degrees 
and active extension to 10 degrees.  There was no significant 
crepitation and no tenderness to palpation on the medial 
aspect of his left knee, although there was some tenderness 
to palpation in the left knee's lateral aspect.  There was no 
evidence of nonunion of the tibia and fibula or significant 
joint laxity of the left knee.  A June 2005 X-ray showed no 
signs of significant left knee abnormality.  However, the 
veteran continued to wear a brace on his left knee and use a 
crutch.  The veteran subjectively complains of an inability 
to do any activities requiring him to bend or walk for 
prolonged periods of time.  The VA examiner noted that it 
would be pure speculation to determine any additional limits 
of functional disability during a flare-up, although he did 
opine that the veteran's symptoms would appear to limit him 
in regards to his daily activities and his ability to 
maintain meaningful employment.  

As of September 1, 1999, the medical evidence shows range of 
motion was 20 to 85 degrees, increasing to 10 to 100 degrees 
with repetition.  There is no evidence of nonunion of the 
tibia and fibula or malunion with marked knee disability.  
Accordingly, the overall disability picture does not more 
closely approximate the criteria for a higher rating under 
Code 5010 or Code 5262. Id.  The DeLuca provisions clearly 
would not provide a basis for a higher evaluation as the 
examiner was unable to determine any additional functional 
disability.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment.  VAOPGCPREC 6-96.  The Board 
acknowledges that the August 2005 VA examiner opined that, 
based on the veteran's symptoms, his left knee would limit 
him from getting and maintaining gainful employment.  
However, it is emphasized that the 30 percent disability 
rating awarded above already contemplates the average 
impairment of earning capacity resulting from the disability.  
38 C.F.R. § 4.1.  The record does not suggest other unusual 
circumstances such that the veteran is not adequately 
compensated by the regular rating schedule.  Moreover, the 
July 1991 Social Security Administration decision found the 
veteran disabled by virtue of his hypertension, as well as 
osteoarthritis and allied disorders.  Thus, it is not clear 
that the veteran is unable to work solely because of the 
residuals of his left knee injury.  Accordingly, 
consideration of an extra-schedular rating is not warranted.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for residuals of a left knee before July 7, 1999 and 
against a disability rating greater than 30 percent as of 
September 1, 1999.  38 C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
November 2004, June 2006, and August 2006, as well as in the 
September 2003 and October 2005 supplemental statements of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the September 2003 and October 2005 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the June 1999 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided such notice by letters dated June 2006 and August 
2006.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal by 
letters dated June 2006 and August 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, Social 
Security Administration (SSA) records, and multiple VA 
examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided private medical records as well as lay 
evidence in the form of his own written statements and 
hearing testimony.  As there is no indication of outstanding 
evidence, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.


ORDER

A disability rating greater than 20 percent for residuals of 
a left knee injury prior to July 7, 1999 is denied.  

A disability rating greater than 30 percent for residuals of 
a left knee injury as of September 1, 1999 is denied.  


REMAND

In its November 2005 rating decision, the Appeals Management 
Center granted entitlement to service connection for anterior 
joint laxity, left knee, with an evaluation of 10 percent 
effective August 27, 2005.  In correspondence received in 
September 2006, the veteran disagreed with that denial.  That 
correspondence constitutes a notice of disagreement.  
However, the RO never furnished the veteran with a statement 
of the case on the issue.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded so that the RO may provide a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2006); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the veteran and his representative 
a statement of the case on the issue of 
entitlement to an effective date earlier 
than August 27, 2005, for the grant of a 
10 percent disability rating for anterior 
joint laxity, left knee.  Afford the 
applicable period of time for the veteran 
to perfect his appeal on that issue, and 
proceed accordingly.

Thereafter, if in order, the case should be returned to the 
Board for final appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


